[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                            ________________________       U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                  No. 09-15890                   MAY 30, 2013
                              Non-Argument Calendar               JOHN LEY
                            ________________________               CLERK


                        D. C. Docket No. 09-21453-CV-ASG

KARA MAUGHON,
on behalf of herself and
all others similarly situated,
LEVI BLASDEL,

                                                             Plaintiffs-Appellants,

                                      versus

CARNIVAL CORPORATION,

                                                              Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (May 30, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
       Since the filing of this appeal in 2009, the Supreme Court and our Court

have touched on the precise issues raised in this appeal. Under our prior precedent

rule, “we are bound to follow a prior binding precedent ‘unless and until it is

overruled by this court en banc or by the Supreme Court.’” United States v.

Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008) (quoting United States v.

Brown, 342 F.3d 1245, 1246 (11th Cir. 2003)); see also id. (“Even if the reasoning

of an intervening high court decision is at odds with a prior appellate court

decision, that does not provide the appellate court with a basis for departing from

its prior decision.”).

       We hold that we are bound by our decision in Pendergrast v. Sprint Nextel

Co., 691 F.3d 1224 (11th Cir. 2012), to affirm the district court’s Order

compelling arbitration. See Vega-Castillo, 540 F.3d at 1236.

       AFFIRMED.




                                          2